    Case 4:20-cv-02078-MWB Document 191-1 Filed 11/20/20 Page 1 of 11




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC., et al.,

            Plaintiffs,

      v.
                                        Civil Action
KATHY BOOCKVAR, et al.,                 No. 4:20-cv-02078-MWB

            Defendants,                 Hon. Matthew W. Brann

NAACP-PENNSYLVANIA STATE
CONFERENCE, et al.,

            Intervenor-Defendants,

DNC SERVICES
CORPORATION/DEMOCRATIC
NATIONAL COMMITTEE,

            Intervenor-Defendant.



   TABLE OF EXHIBITS CITED IN OPPOSITION TO PLAINTIFFS’
   MOTION FOR PRELIMINARY INJUNCTION BY INTERVENOR-
   DEFENDANTS NAACP-PENNSYLVANIA STATE CONFERENCE,
 BLACK POLITICAL EMPOWERMENT PROJECT, COMMON CAUSE
PENNSYLVANIA, LEAGUE OF WOMEN VOTERS OF PENNSYLVANIA,
       JOSEPH AYENI, LUCIA GAJDA, CARDO MORALES,
     NATALIE PRICE, TIM STEVENS, AND TAYLOR STOVER
    Case 4:20-cv-02078-MWB Document 191-1 Filed 11/20/20 Page 2 of 11




                           DOCUMENT                                     EXHIBIT

Christina A. Cassidy & Frank Bajak, In Battlegrounds Like Pa.,            A
Absentee Ballot Rejections Could Rise, Affecting Close Races (Sept.
8, 2020), https://www.pennlive.com/news/2020/09/in-battlegrounds-
like-pa-absentee-ballot-rejections-could-rise-it-could-be-pivotal-in-
close-races.html

In re Canvass of Absentee and Mail-in Ballots of Nov. 3, 2020             B
General Election, Nos. 89-93 EM 2020 (Pa. Nov. 18, 2020) (per
curiam)
Case 4:20-cv-02078-MWB Document 191-1 Filed 11/20/20 Page 3 of 11




                 EXHIBIT A
In battlegrounds like Pa., absentee ballot rejections could rise, affecting close races - penn... Page 1 of 9
           Case 4:20-cv-02078-MWB Document 191-1 Filed 11/20/20 Page 4 of 11




               Need exclusive stories only we can tell? Subscribe to PennLive.

        Pennsylvania Real-Time News


        In battlegrounds like Pa., absentee ballot
        rejections could rise, affecting close
        races
        Updated Sep 08, 2020; Posted Sep 07, 2020



                                                                253
                                                                shares


        By The Associated Press


        By CHRISTINA A. CASSIDY and FRANK BAJAK, Associated Press

        ATLANTA (AP) — Thousands of absentee ballots get rejected in every
        presidential election. This year, that problem could be much worse and
        potentially pivotal in hotly contested battleground states.

        With the coronavirus creating a surge in mail-in balloting and postal delays
        reported across the country, the number of rejected ballots in November is
        projected to be significantly higher than previous elections.

                                                Advertisement




https://www.pennlive.com/news/2020/09/in-battlegrounds-like-pa-absentee-ballot-rejecti...        11/20/2020
In battlegrounds like Pa., absentee ballot rejections could rise, affecting close races - penn... Page 2 of 9
           Case 4:20-cv-02078-MWB Document 191-1 Filed 11/20/20 Page 5 of 11




        If ballots are rejected at the same rate as during this year’s primaries, up to
        three times as many voters in November could be disenfranchised in key
        battleground states when compared to the last presidential election,
        according to an Associated Press analysis of rejected ballots. It could be
        even more pronounced in some urban areas where Democratic votes are
        concentrated and ballot rejection rates trended higher during this year’s
        primaries.

        “It is the number one thing that keeps me up at night — the idea that voters
        will do everything they can to ensure their ballot is returned on time and the
        system will still fail them,” said Michigan Secretary of State Jocelyn Benson.

                    • More: Joe Biden speaks to unions around the country
                       from Harrisburg, Pa.: Video

        Ballot rejections occur even under the best of circumstances. They go
        uncounted because they arrived too late in the mail, voters forgot to sign
        them or signatures didn’t match the one on file at local election offices.

        Those problems could be compounded this year as millions of voters cast
        mail-in ballots for the first time because of election changes forced by the
        coronavirus. Large numbers of uncounted ballots could be used to sow
        doubts about the election; President Donald Trump has been claiming for
        months without evidence that widespread mail-in voting will lead to fraud.




https://www.pennlive.com/news/2020/09/in-battlegrounds-like-pa-absentee-ballot-rejecti...        11/20/2020
In battlegrounds like Pa., absentee ballot rejections could rise, affecting close races - penn... Page 3 of 9
           Case 4:20-cv-02078-MWB Document 191-1 Filed 11/20/20 Page 6 of 11


        The sudden leap is worrisome: 22 states are going from absentee ballots
        comprising less than 10% of all ballots four years ago to perhaps half or
        more this November. Pennsylvania is among them: Nearly 51% of all votes
        cast during its June primary were mail-in.

        If voter turnout is the same as 2016 and the ballot rejection rate equals the
        1.4% from this year’s primary, nearly 43,000 voters in Pennsylvania could
        be disenfranchised this fall, according to AP’s analysis. That’s almost the
        same number of votes by which Trump defeated Democrat Hillary Clinton in
        the state four years ago, when some 2,100 ballots were rejected.

        In Philadelphia, a far higher percentage of absentee ballots cast in June
        were rejected — 3.9%. Most of those arrived too late to be counted, even
        though Gov. Tom Wolf extended the deadline by a week.

        Amy Campbell, a 26-year-old University of Pennsylvania medical student,
        had her ballot rejected for another reason: a missing signature.

        Campbell is upset she didn’t have a chance to fix her ballot. She received an
        email two days after the vote count ended telling her officials “couldn’t
        obtain (her) required signature.”

        “The first communication I got from the state was basically to tell me that
        my ballot had been canceled,” Campbell said.

        Philadelphia Board of Elections spokesman Nick Custodio said that’s not
        supposed to happen, but couldn’t explain why it did.

        Vote-by-mail rejections could be of special concern to Democrats, who have
        seen a surge in absentee ballot applications this year. In Pennsylvania, for
        example, more than twice as many Democrats as Republicans voted by mail
        in the June primary.

        Only 21 states have defined procedures for notifying voters if absentee
        ballots are rejected so they have a chance to fix it.

        For its analysis, the AP also collected absentee ballot data from Arizona,
        Colorado, Florida, Michigan, Ohio and Wisconsin. Based on the percentage
        of those ballots cast in each state’s primary this year, between 185,000 and




https://www.pennlive.com/news/2020/09/in-battlegrounds-like-pa-absentee-ballot-rejecti...        11/20/2020
In battlegrounds like Pa., absentee ballot rejections could rise, affecting close races - penn... Page 4 of 9
           Case 4:20-cv-02078-MWB Document 191-1 Filed 11/20/20 Page 7 of 11


        292,000 voters in the seven states examined could be disenfranchised if
        November’s turnout matches that of four years ago and the rejection rate
        remains flat. That compares to nearly 87,000 ballots rejected in those
        states in 2016.

        The ballot rejections could be pivotal in close races. In 2016, Trump won
        Wisconsin by roughly 23,000 votes.

        Reasons for rejection can vary. In a few states, a witness or notary must
        sign the ballot envelope for the ballot to be valid. Where ballots received
        after Election Day are counted, a legible postmark from that day is generally
        required.

        “There could be a lot of people who are voting this way for the first time, and
        they tend to make the errors that lead to lost votes,” said Larry Norden, an
        elections expert with the Brennan Center for Justice.

        New, young, Black and Hispanic voters — who tend to favor Democratic
        candidates — are disproportionately affected, according to research by
        University of Florida political scientist Daniel Smith. All have had absentee
        ballots rejected at higher rates than white and more experienced mail-in
        voters.

        Being able to notify voters of problems in time to fix them will be difficult
        enough for understaffed election offices. It doesn’t help that election
        officials in some states, including Michigan and Pennsylvania, are not
        allowed to begin looking at absentee ballots until Election Day. That leaves a
        narrow window for identifying problems and allowing voters to fix them.

        Experts say voters must be diligent about requesting and returning
        absentee ballots well ahead of Election Day; the Postal Service advises
        allowing seven days for a ballot to reach an election office.

        Drop boxes can help. Michigan, Georgia, Colorado and Arizona are among
        states adding more. Colorado, which has been mailing ballots to all voters
        since 2013, saw a slight increase in rejections from about 1% in 2016 to
        1.6% in this year’s primary; the rejection rate doubled in Denver but still
        remained below 2%.




https://www.pennlive.com/news/2020/09/in-battlegrounds-like-pa-absentee-ballot-rejecti...        11/20/2020
In battlegrounds like Pa., absentee ballot rejections could rise, affecting close races - penn... Page 5 of 9
           Case 4:20-cv-02078-MWB Document 191-1 Filed 11/20/20 Page 8 of 11


        Joe Bernal, a 31-year-old tech analyst in Miami, expects to be driving to the
        nearest drop box to deliver his ballot ahead of Nov. 3. His ballot was
        rejected in Florida’s March presidential primary for arriving after the
        deadline, even though Bernal said he mailed it at least three weeks before.

        Bernal, who lost an aunt to COVID-19, said he is unwilling to vote in person:
        “I’m asthmatic. I don’t want to have to risk it.”

        But drop boxes only solve one problem. The process of authenticating voter
        signatures on ballot envelopes — an anti-fraud measure — is so
        troublesome that lawsuits have been filed seeking to end the practice
        barring an adequate remedy.

        Jennifer Morrell, a former election official in Utah and Colorado, said voters
        need to be certain they will be given an opportunity to fix a problem. Some
        jurisdictions are adding software that quickly alerts voters via text or email,
        but Morrell said the problem is being unevenly addressed.

        “States that are really new to this, most likely they will just be sending out a
        letter in the mail and hope the voter gets it in time and fills it out,” she said.

        That wasn’t the case for Tasha Young, a 43-year-old teacher in metro
        Atlanta who found a letter from her local election office buried in a pile of
        mail after Georgia’s primary in June. It said she had failed to sign her ballot,
        but by then it was too late for her to submit the required affidavit.

        She plans to vote in person in November.

        “For one thing, I don’t want to have to worry about a deadline or missing a
        signature,” Young said.




https://www.pennlive.com/news/2020/09/in-battlegrounds-like-pa-absentee-ballot-rejecti...        11/20/2020
In battlegrounds like Pa., absentee ballot rejections could rise, affecting close races - penn... Page 6 of 9
           Case 4:20-cv-02078-MWB Document 191-1 Filed 11/20/20 Page 9 of 11


        ___

        More from PennLive

        Biden supporters gather in Harrisburg to show ʻthere are people who
        support him in this area’

        President Trump gives political Labor Day speech from White House: ʻBiden
        is a stupid person’

        While Biden visits Harrisburg, Harris and Pence make Labor Day trips to
        Wisconsin

            Note to readers: if you purchase something through one of our affiliate links we may earn a
                                                   commission.




     Around the web
                 Advertisement




https://www.pennlive.com/news/2020/09/in-battlegrounds-like-pa-absentee-ballot-rejecti...                 11/20/2020
Case 4:20-cv-02078-MWB Document 191-1 Filed 11/20/20 Page 10 of 11




                 EXHIBIT B
     Case 4:20-cv-02078-MWB Document 191-1 Filed 11/20/20 Page 11 of 11




                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN RE: CANVASS OF ABSENTEE AND                  : Nos. 89-93 EM 2020
 MAIL-IN BALLOTS OF NOVEMBER 3, 2020             :
 GENERAL ELECTION                                :
                                                 :
                                                 :
 PETITION OF: PHILADELPHIA COUNTY                :
 BOARD OF ELECTIONS                              :
                                                 :
                                                 :
                                                 :


                                        ORDER


PER CURIAM
       AND NOW, this 18th day of November, 2020, the Application for the Court to

Exercise Extraordinary Jurisdiction over the Commonwealth Court’s Cases Docketed at

1140 CD 2020, 1139 CD 2020, 1138 CD 2020, 1137 CD 2020, and 1136 CD 2020, filed

by the Philadelphia County Board of Elections, is hereby GRANTED with respect to the

following issue:

              Does the Election Code require county boards of elections to
              disqualify mail-in or absentee ballots submitted by qualified
              electors who signed their ballot’s outer envelopes but did not
              handwrite their name, their address, and/or a date, where no
              fraud or irregularity has been alleged?

       The Commonwealth Court shall immediately transfer the contents of its records for

these cases to this Court, including the briefs requested and received from the parties.

       Chief Justice Saylor and Justice Mundy note their dissent.
